             Case 2:18-cv-00302-JCC Document 144 Filed 07/21/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    INTERNATIONAL NEWS INC.,                            CASE NO. C18-0302-JCC
10                            Plaintiff,                  MINUTE ORDER
11           v.

12    10 DEEP CLOTHING INC.,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to further extend
18   certain deadlines (Dkt. No. 143). The Court, having thoroughly considered the motion and the
19   relevant record and finding good cause, hereby GRANTS the motion. Relevant deadlines are
20   extended as follows:
21          1. The deadline for Defendant to file its opposition to Plaintiff’s motion for entry of
22                judgment pursuant to Fed. R. Civ. P. 54(b) (Dkt. No. 121) is extended to August 6,
23                2021;
24          2. The deadline for Plaintiff to file a reply in further support of its motion is extended to
25                August 20, 2021; and
26          3. The Clerk is DIRECTED to renote Plaintiff’s motion for entry of judgment (Dkt. No.


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 1
           Case 2:18-cv-00302-JCC Document 144 Filed 07/21/21 Page 2 of 2




 1           121) to August 20, 2021.

 2

 3           DATED this 21st day of July 2021.
                                                 Ravi Subramanian
 4                                               Clerk of Court
 5
                                                 s/Paula McNabb
 6                                               Deputy Clerk

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 2
